182 F.3d 1297 (11th Cir. 1999)
IN RE:  LEROY CHARLES GRIFFITH, Debtor.LEROY CHARLES GRIFFITH, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Defendant-Appellee.
        No. 97-4845
        IN THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
        August 6, 1999

Appeal from the United States District Court for the Southern District of Florida       D.C. Docket No. 94-0147-cv, Bktcy. No. 93-0361.
(Opinion May 11 , 1999, 174 F.3d 1222, 11th Cir., 1999)
Before ANDERSON, Chief Judge, TJOFLAT,  EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES,  BARKETT, HULL and MARCUS, Circuit Judges.

B Y    T H E    C O U R T :

1
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.